Memorandum Opinion
Plaintiff entered into a written agreement on April 12,1976, to lease certain real property from the defendant with an option to buy. When defendant refused to convey upon the exercise of the option, plaintiff, in December 1976, filed a bill in equity seeking specific performance. After a trial at which defendant was represented by counsel, the court found that the agreement was a fair one, that the defendant’s testimony regarding the value of the property was not believable,, and-that plaintiff had complied with all his obligations under the contract. The Court (Johnson, J.) decreed specific performance and transferred defendant’s exceptions.
 It no longer requires citation for the proposition that this court will not upset the findings of tlie trial court if they could reasonably be made on the evidence, even if this court might have come to a different conclusion. The evidence in this case supports thef indings of the trial court and the facts as found warrant the relief decreed.

Exceptions overruled.